Citation Nr: 0932854	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  09-21 648	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the Veteran's annual family countable income is 
excessive for the purposes of establishing eligibility for 
non-service connected disability pension benefits for the 
2008 pension year?


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from November 1945 to 
August 1946 and from November 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

From a review of the Veteran's February 2008 claim and 
subsequent supporting documentation, it appears that he is 
seeking non-service connected disability pension benefits for 
the 2008 pension year.  Moreover, a review of the record on 
appeal shows that the RO limited its adjudication to whether 
the Veteran is entitled to non-service connected disability 
pension benefits for the 2008 pension year.  Therefore, the 
Board will likewise limit its adjudication.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Accordingly, the 
issue on appeal is as characterized on the first page of the 
decision.

A review of the claim's file shows that the Veteran, in June 
2009, raised a claim of entitlement to non-service connected 
disability pension benefits for the 2009 pension year.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The Veteran has a spouse.  

2.  The Veteran's countable annualized income, taking into 
account a deduction for unreimbursed medical expenses, was 
$18,631.15 and therefore it exceeded the maximum allowable 
pension rate of $14,643.00 for non-service connected 
disability pension benefits for the 2008 pension year.


CONCLUSION OF LAW

The Veteran's countable annualized income is excessive for 
purposes of entitlement to non-service connected disability 
pension benefits for the 2008 pension year.  38 U.S.C.A. §§ 
501, 1521, 1522, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.3, 3.23, 3.271, 3.272, 3.273, 3.274 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  As 
explained below, there is no dispute as to the facts.  This 
issue is being denied due to the Veteran's failure to meet 
the basic eligibility requirements for the benefit sought.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the Veteran's claim is not subject to 
the provisions of the VCAA.

Nonetheless, the Board also finds that the Veteran has been 
accorded ample opportunity to present evidence and argument 
as required by the Court's jurisprudence in general.  See 38 
C.F.R. § 3.103 (2008).  Specifically, the Board finds that a 
reasonable person from reading the September 2008 decision 
and June 2009 statement of the case would understand what 
evidence is necessary to support his claim and what VA would 
do to assist him in obtaining the evidence.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209); rev'd, Shinseki v. Sanders, 566 U.S. 
____ (2009).

The Claim

The Veteran is seeking entitlement to non-service connected 
disability pension benefits for 2008.  Specifically, the 
Veteran is claiming that he meets the income criteria for 
non-service connected disability pension benefits because, 
even if his and his wife's income currently exceeds the 
pension income threshold, the future medical expenses he will 
incur for treatment for his cancer, will reduce his income to 
such an extent that he will meet the income criteria. 

In this regard, 38 U.S.C.A. § 1521(a) provides improved (non-
service connected) pension benefits to a Veteran of a period 
of war who is permanently and totally disabled from non-
service connected disability not the result of his willful 
misconduct.  Basic entitlement exists if, among other things, 
the Veteran's income is not in excess of the applicable 
maximum allowable pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23, as changed periodically and reported in the Federal 
Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  
The MAPR is periodically increased from year to year.  38 
C.F.R. § 3.23(a).  The maximum rates for improved pension 
shall be reduced by the amount of the countable annual income 
of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b). In 
addition, payment of a Veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of 
the Veteran, the Veteran's spouse, and the Veteran's 
children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 1503(a) 
(West 2002); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) 
(2008).  Income from the Social Security Administration (SSA) 
is not specifically excluded under 38 C.F.R. § 3.272, nor is 
the SSA income of a spouse.  Such are therefore included as 
countable income.  Medical expenses in excess of five percent 
of the MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

As noted above, from a review of the Veteran's February 2008 
claim and subsequent supporting documentation, it appears 
that he is seeking pension benefits for the 2008 pension 
year.  Moreover, a review of the record on appeal shows that 
the RO limited its adjudication to whether the Veteran is 
entitled to pension benefits for the 2008 pension year.  
Therefore, the Board will likewise limit its adjudication.  
See Boggs, supra.

In this regard, information of record shows that for the 2008 
pension year the Veteran's had a dependent spouse and no 
children.  Moreover, effective December 1, 2007, the MAPR for 
a Veteran with one dependent was $14,643.00.  See 38 C.F.R. § 
3.23(a)(5) (2008).  The MAPR is published in Appendix B of VA 
Adjudication Procedure Manual (M21-1), Part I, and is to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23 (2008).

As to his 2008 annual income, his monthly Social Security 
income was $1,095.60 and his wife's monthly Social Security 
income was $925.40.  This is an annual income of $24,251.00.  

As to his 2008 annual expenses, the monthly Medicare premium 
paid by the Veteran was $144.60 and his wife's monthly 
premium was $96.40.  This is an annual expense of $2,892.00.  

In May 2008, the Veteran submitted a VA Form 21-8416, Medical 
Expense Report, in which he reported, without dates of 
payment, the following medical expenses: $231.00 for Gulf 
Coast Oncology; $100.00 for West Cost Radiology; $250.00 for 
Tampa Bay Surgery Center; $50.00 for Dr. Steve Beldic; $25.00 
for Dr. Lane D. Ziegler; $200.00 for Dr. Solc; and $300 for 
Dr. Dennis E. Wilcoxon.  These are additional annual expenses 
of $1,156.00. 

Also in May 2008, the Veteran notified the RO that because he 
had to change his insurance, he incurred the following 
additional medical expenses:  $60.00 a month for oxygen for 
his chronic obstructive pulmonary disease; approximately 
$132.00 a month for prescription medications; and a $15.00 a 
visit co-pay each time he or his wife sees a doctor.  

Initially, the Board finds that since the Veteran did not 
provide any particulars as to how often he and/or his wife 
saw a doctor in 2008 and because it is not possible to 
determine if the doctor expenses noted in the 2008 Expense 
Report also included these co-pays, his additional annual 
expenses for 2008 must be calculated without taking into 
account any of the alleged co-pays.  See Wood v. Derwinski, 1 
Vet. App. 190. 192 (1991) (holding that "the duty to assist 
is not always a one-way street.  If a [V]eteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the purtative evidence.").  Nonetheless, the Board 
finds that this statement documents additional annual 
expenses of $2,304.00.  

Accordingly, the Veteran notified VA of $6,352.00 in annual 
medical expenses for 2008.  Taking into account the five 
percent deduction at the MAPR for a Veteran with one 
dependent, $732.00 (5% of $14,643.00 which is the MAPR 
effective December 1, 2007) which is subtracted from the 
total medical expenses, this results in a total medical 
expenses of $5,619.85 ($6,352.00 less $732.00) for 2008.  
Therefore, the Veteran's annual family countable income for 
the 2008 pension year was $18,631.15 ($24,251.00 annual 
income less $5,619.85 in total annual expenses). 

Since the MAPR for a Veteran with one dependent, effective 
December 1, 2007, was $14,643.00, his annual family countable 
income of $18,631.15 for 2008 exceeds the pertinent MAPR for 
the award of VA disability pension with one dependent.  While 
the Board can certainly empathize with any financial 
difficulty the Veteran is experiencing, he is not entitled to 
payment of VA non-service connected disability pension 
benefits because his income exceeds the legal limit.

Although recognizing the Veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).  In 
this case, the law passed by Congress specifically prohibits 
the payment of VA non-service connected disability pension 
benefits when the Veteran's income exceeds certain levels.  
The Court has held that, where the law and not the evidence 
are dispositive, the claim should be denied due to the lack 
of entitlement under the law.  Because the Veteran's annual 
family countable income exceeds the statutory limits, he is 
not legally entitled to payment of VA non-service connected 
disability pension benefits, regardless of his honorable, 
wartime service.  Thus, the Veteran's claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

The Veteran's annual family countable income for the 2008 
pension year exceeds the maximum annual rate for receipt of 
pension benefits and entitlement to a non-service connected 
disability pension is denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


